Dixon, J.
The demurrant takes two positions ; first, that the act of March 25th, 1885, (Pamph. L.} p. 137,) is special or local, and is therefore unconstitutional, both because it attempts to regulate the internal affairs of counties, and because no public notice was given of the intention to apply to the legislature therefor ; and second, that its title does not express its object, and therefore also it is unconstitutional.
1. Is this act special or local?
Nothing of a special or local character appears on the face of- the law. Its terms embrace the whole state and every board and officer in the classes to which it relates. But it seems that before its passage the legal conditions were such that no board or officer outside of the county of Hudson would be affected by fi>; all other boards of chosen freeholders were constituted, and the selection and duties of all other directors of such boards were regulated, in accordance with its provisions; its sole effect would be to put the office of director in Hudson county on the same footing as such directors elsewhere. While, therefore, if valid, its object and effect are to produce uniformity throughout the state, its operation is local, because only in one locality was there before any divergence from the normal •type which the act makes universal.
This, however, does not render the statute special or local within the constitutional prohibition. It should, I think, now be regarded as settled that whenever an act of the legisT lature is general in its terms, and its only effect is to remove in some degree the differences existing in the various regulations of the internal affairs of towns or counties, and to subject those internal affairs to the operation of a general law,, then the act is not prohibited by the constitution, but is in strict accordance with the command of that instrument, which expressly enjoins upon the legislature the passage of general laws for such cases. This principle has been approved in Van *373Riper v. Parsons, 11 Vroom 123; Sutterly v. Camden Common Pleas, 12 Vroom 495; Tiger v. Morris Common Pleas, 13 Vroom 631; Field v. Silo, 15 Vroom 355; Hines v. Freeholders of Essex County, 16 Vroom 504.
The statute cannot be defeated on this ground.
2. Does the title express the object of the act?
The constitutional provision is that “ every law shall embrace but one object, and that shall be expressed in the title.”
It is not necessary to review the numerous decisions involving the application of this and similar clauses. It is on all hands agreed that its purpose is to require the title of a bill to be such as will inform the public and the members of the legislature of the object of the enactment, and that this purpose is accomplished when the title fairly indicates the general object, although it does not indicate the means or method of attaining this object. Grover v. Ocean Grove, 16 Vroom 399; People v. Briggs, 50 N. Y. 553; Cooley on Const. Lim. 144.
In considering whether the title of an act meets this requirement, it must be presupposed that the legislature and the public are cognizant of the public laws touching the subject on which the intended statute is to operate. In the present case it must bo presumed to have been known that in every county of the state except Hudson the director of the board of chosen freeholders was selected by the board from its own members, and that his duties were those specified in the general law entitled “ An act to incorporate the chosen freeholders in the respective counties of the state,” approved March 16th, 1846 ; that in Hudson county the director was chosen by the voters at large, and that his duties were those specified in the local act of March 23d, 1875. In this condition of things the title now under review declares that the object of the law is “ to make uniform the selection and duties of directors ” of boards of chosen freeholders of the state. The law itself discloses that its exact aim was to abolish the peculiarities touching the selection and duties of director which existed in Hudson county .alone.
*374The question then is whether this title was fairly adapted to apprise the public and the members of the legislature of the general object of the law. I think it clearly was. It did not declare a purpose to legislate concerning all the directors in the state or concerning more than one of them, but it asserted that the object of the legislation was to produce uniformity among them all with regard to their selection and duties. It did not say whether that object was to be accomplished by placing all directors on the footing on which the-director in Hudson county stood, or by reducing him to the level of the rest, or by conforming all directors to some new scheme, but it did distinctly give notice that by some means-uniformity in these respects was to be secured. That was the general object of the act, and that alone was necessary to be expressed in the title. For the particular method of reaching-the end every one was legally bound to examine the body of the statute.
I do not see how the general object of the law could have been more aptly expressed. It may be said that it would have been done by entitling it, for example, “An act to-abolish the office of director of the board of chosen freeholders in Hudson county as it now exists, and to ordain that such office shall hereafter exist only under the act to incorporate the chosen freeholders in the respective counties of the-state, approved March 16th, 1846.” Such a title would indeed have indicated more definitely the 'means by which the design of the legislature was to be carried out, but it would not have expressed more clearly the general object in view. If so specific a title be requisite, it can only be because of some such rule as this, that whenever the object of a statute is to remove a special characteristic in any municipal government so as to bring the government into conformity with a general law, the title of the act must expressly point out that characteristic. Such a rule would be impracticable. It would utterly prevent any general law for the government of towns-in this state, and would, I. think, defeat every law heretofore, passed having this design. At the timé our constitutional *375amendments were adopted, every city in the state was governed under a special charter, and these charters differed from each other in a multitude of particulars. Any general law framed for the government of these bodies would, therefore, necessarily abolish some peculiarities confined to single cities, some limited to a few, and some, perhaps, common to many. To require the enumeration of these special features in the title, or even in the body of a law, would, of course, be absurd. Yet if such a feature must be specified when it exists in only one town or county, why need it not be when it exists in two or in several ? And if it exists in several municipalities, and in the attempt to enumerate all the instances the legislature should omit one, the result would be that the act would wholly fail, because not embracing all the individuals properly standing in one class on the subject matter of the statute. I do not think such a rule can be adopted. The proper form of legislation is for the legislature to declare what shall be the law prevailing everywhere, and inconsistent special provisions, wherever found, must give way, and the appropriate form of title for such legislation is one that expresses a purpose to enact a uniform rule on the subject to which the law relates. This is the mould in which the present act and its title were' cast.
The statute being thus, in my judgment, constitutional with regard to its main design of securing uniformity in all things pertaining to the office of directors of boards of chosen freeholders, and with regard to the form for accomplishing that design, it is also valid in reference to its immediate abolition of the office of the demurrant. Such abolition was a necessary incident of the legislative purpose of putting Hudson county at once on the same basis as the rest of the state, and was therefore embraced within the object expressed by the title. Payne v. Mabon, 15 Vroom 213. The demurrant had no right to his office which could withstand the enactment of the legislature to remove him. City of Hoboken v. Gear, 3 Dutcher 265.
*376The attorney-general is entitled to judgment;
Magie, J., concurred.